UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-1751


JANICE WOLK GRENADIER,

                Plaintiff – Appellant,

          v.

BWW LAW GROUP, LLC, f/k/a Bierman, Geesing, Ward & Wood,
LLC; HOWARD N. BIERMAN; EQUITY TRUSTEES, LLC; MARK R.
GALBRAITH; WELLS FARGO; BANK OF AMERICA, f/k/a LaSalle Bank
N.A., as successor-in-interest, Jointly and Severally, in
their   Official  and    Personal Capacities;  OCWEN   LOAN
SERVICING, LLC, Jointly and Severally, in their Official
and Personal Capacities,

                Defendants – Appellees,

          and

BANK OF AMERICA, f/k/a LaSalle Bank N.A.,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:14-cv-00827-LMB-TCB)


Submitted:   November 17, 2015             Decided:   November 20, 2015


Before WILKINSON and     NIEMEYER,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Janice Wolk Grenadier, Appellant Pro Se. Robert Ryan Michael,
BWW LAW GROUP, LLC, Richmond, Virginia; Syed Mohsin Reza, Mary
Catherine   Zinsner,  TROUTMAN   SANDERS LLP,  Tysons  Corner,
Virginia; Nathaniel Patrick Lee, MCGUIREWOODS, LLP, Tysons
Corner, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Janice     Grenadier     appeals       the     district      court’s    orders

denying her various post-judgment motions.                 We have reviewed the

record and find no reversible error.              Accordingly, we affirm for

the reasons stated by the district court.                  Grenadier v. BWW Law

Group, LLC, No. 1:14-cv-00827-LMB-TCB (E.D. Va. June 15 & 29,

2015).     We dispense with oral argument because the facts and

legal    contentions    are   adequately      presented      in    the   materials

before   this   court   and   argument      would    not    aid   the    decisional

process.

                                                                            AFFIRMED




                                        3